DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-12 and 14-26 are currently pending in the present application. Claims 1, 11-12 and 25 are currently amended; claims 2 and 13 are canceled; claims 3-5, 7-8, 14-15, 17-18 and 21-24 are previously presented; claims 6, 9-10, 16 and 19-20 are original; and claim 26 is newly added. The amendment dated February 16, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1, 3-12 and 14-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Li (US 2018/0059482), of record, discloses a backlight unit (42 in Fig. 8), comprising: a circuit board (60 in Fig. 8); a plurality of LED packages (38 in Fig. 3; see [0009]-[0022] identifying the embodiment shown in Figs. 1-14) mounted on the circuit board; an encapsulation member (THE COMBINATION OF 70 and 68 in Fig. 5 and 8) over the circuit board and covering the plurality of LED packages; and a multi-pattern sheet (26 and 34 in Fig. 2) over the encapsulation member and including a glass complex body (92 in Fig. 8; [0044]) and a phosphor (30 in Fig. 2), and a plurality of diffusion patterns (102 in Fig. 14; [0052]) on an upper surface of the glass complex body (102 disposed on 92), wherein the plurality of diffusion 
However, Li, Harbers, Choi and Chiang, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, especially “a width of a bottom surface of the single horn contacting the upper surface of the glass 
Dependent claims 3-10 and 21 are allowed by virtue of their dependence on claim 1.
Regarding claim 11, Li discloses a backlight unit (42 in Fig. 8), comprising: a circuit board (60 in Fig. 8); a plurality of LED packages (38 in Fig. 3) mounted on the circuit board; an encapsulation member (THE COMBINATION OF 70 and 68 in Fig. 5 and 8) over the circuit board and covering the plurality of LED packages; and a multi-pattern sheet (26 and 34 in Fig. 2) over the encapsulation member and including a glass complex body (92 in Fig. 8; [0044]) and a phosphor (30 in Fig. 2), and a plurality of diffusion patterns (102 in Fig. 14; [0052]) on an upper surface of the glass complex body (102 disposed on 92), and a plurality of reflective patterns (78 in Fig. 8; [0045]) on a lower surface of the glass complex body, wherein the plurality of diffusion patterns include at least one first pattern corresponding to an LED package of the plurality of LED packages (102 disposed on 38). Harbers discloses the cases, where (1) a phosphor layer is disposed below a glass substrate (Fig. 12A, 39 below 40); (2) a phosphor is disposed in a glass substrate (Fig. 12B; [0038]); and (3) a phosphor layer is disposed on a glass substrate (Fig. 12C) (see Fig. 2 and [0018]). Choi discloses a plurality of diffusion patterns includes a plurality of first patterns (see 232’s in Fig. 3), each of the first patterns aligned along a first direction (Fig. 3), and a plurality of second patterns (234’s), each of the second patterns aligned with a respective portion along the first direction and alternating the each of the first patterns such that a single second pattern is disposed between adjacent first patterns of the plurality of first patterns (Fig. 3), wherein the first patterns and the second patterns are different patterns (Fig. 3), and wherein a single second pattern (234) is a single horn having a vertex (Figs. 3 and 8; [0067]), and the single horn is disposed between the adjacent first patterns (Fig. 3). Chiang discloses microstructures (132 in Fig. 5b) having a spatial distribution in terms of their geometric properties corresponding to the spatial intensity distribution of the incident light, where at positions where the light intensity is stronger, the microstructures there have geometric properties different from those at positions where the light intensity is weaker (Fig. 5b; [0059]). 
However, Li, Harbers, Choi and Chiang, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 11, especially “a width of a bottom surface of the single horn contacting the upper surface of the glass complex body is smaller than a width of a bottom surface of each of the adjacent first patterns contacting the upper surface of the glass complex body”. The examiner further considered Peng (US 7470038) and Clikeman (US 6473220). Peng (US 7470038) teaches a width (A in Fig. 2C) of the optical structure (50) disposed on the light source (5). Clikeman teaches spacing between indentations (17 in Fig. 3) and a width of the object (17). However, the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 11.
Dependent claim 22 is allowed by virtue of their dependence on claim 11.
Regarding claim 12, Li discloses a liquid crystal display device (Fig. 2), comprising: a liquid crystal panel (14); and a backlight unit (42) under the liquid crystal panel and including: a circuit board (60 in Fig. 8; see Paragraphs [0009]-[0022] identifying the embodiment shown in Figs. 1-14); a plurality of LED packages (38 in Figs. 3 and 8) mounted on the circuit board; an encapsulation member (THE COMBINATION OF 70 and 68 in Fig. 5 and 8) over the circuit board and covering the plurality of LED packages; and a multi-pattern sheet (26 and 34 in Fig. 2) over the encapsulation member and including a glass complex body (92 in Fig. 8; [0044]) and a phosphor (30 in Fig. 2), and a plurality of diffusion patterns (102 in Fig. 14; [0052]) on an upper surface of the glass complex body (102 disposed on 92), wherein the plurality of diffusion patterns include at least one first pattern corresponding to an LED package of the plurality of LED packages (102 disposed on 38). Harbers discloses the cases, where (1) a phosphor layer is disposed below a glass substrate (Fig. 12A, 39 below 40); (2) a phosphor is disposed in a glass substrate (Fig. 12B; [0038]); and (3) a phosphor layer is disposed on a glass substrate (Fig. 12C) (see Fig. 2 and [0018]). Choi discloses a plurality of diffusion patterns includes a plurality of first patterns (see 232’s in Fig. 3), each of the first patterns aligned along a first direction (Fig. 3), and a plurality of second patterns (234’s), each of the second patterns aligned with a respective portion along the first direction and alternating the each of the first patterns such that a single second pattern is disposed between adjacent first patterns of the plurality of first patterns (Fig. 3), wherein the first patterns and the second patterns are different patterns (Fig. 3), and wherein a single second pattern (234) is a single horn having a vertex (Figs. 3 and 8; [0067]), and the single horn is disposed between the adjacent first patterns (Fig. 3), and further teaches each of plurality of first pattern being spaced from each single pattern of plurality of second pattern (see 430 and 432 in Fig. 6). Chiang discloses microstructures (132 in Fig. 5b) having a spatial distribution in terms of their geometric properties corresponding to the spatial intensity distribution of the incident light, where at positions where the light intensity is stronger, the microstructures there have geometric properties different from those at positions where the light intensity is weaker (Fig. 5b; [0059]).
However, Li, Harbers, Choi and Chiang, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12, especially “a width of a bottom surface of the single horn contacting the upper surface of the glass complex body is smaller than a width of a bottom surface of each of the adjacent first patterns contacting the upper surface of the glass complex body”. The examiner further considered Peng (US 7470038) and Clikeman (US 6473220). Peng (US 7470038) teaches a width (A in Fig. 2C) of the optical structure (50) disposed on the light source (5). Clikeman teaches spacing between indentations (17 in Fig. 3) and a width of the object (17). However, the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 12.
Dependent claims 14-20 and 23-24 are allowed by virtue of their dependence on claim 12.
Regarding claim 25, Li discloses a backlight unit (42 in Fig. 8), comprising: a circuit board (60 in Fig. 8); a plurality of LED packages (38 in Fig. 3; see Paragraphs [0009]-[0022] identifying the embodiment shown in Figs. 1-14) mounted on the circuit board; an encapsulation member (THE COMBINATION OF 70 and 68 in Fig. 5 and 8) over the circuit board and covering the plurality of LED packages; and a multi-pattern sheet (26 and 34 in Fig. 2) over the encapsulation member and including a glass complex body (92 in Fig. 8; [0044]) and a phosphor (30 in Fig. 2), and a plurality of diffusion patterns (102 in Fig. 14; [0052]) on an upper surface of the glass complex body (102 disposed on 92), wherein the plurality of diffusion patterns include at least one first pattern corresponding to an LED package of the plurality of LED packages (102 disposed on 38). Harbers discloses the cases, where (1) a phosphor layer is disposed below a glass substrate (Fig. 12A, 39 below 40); (2) a phosphor is disposed in a glass substrate (Fig. 12B; [0038]); and (3) a phosphor layer is disposed on a glass substrate (Fig. 12C) (see Fig. 2 and [0018]). The prior art of Chen (US 2008/0089063), of record, discloses a plurality of diffusion patterns (531, 551 in Fig. 4) and includes a plurality of first patterns (531), two first patterns aligned with a respective LED package of the plurality of LED packages along a first direction (see Fig. 4, where at least two 531 are arranged along the horizontal direction in 530; [0032]), and a plurality of second patterns (551), two second patterns aligned with a respective portion between adjacent LED packages of the plurality of LED packages along the first direction (see Fig. 4, where at least two 551 are arranged along the horizontal direction in 550; [0033]) and alternating the at least two first patterns, wherein the two first patterns have a same size, and the two second patterns have a same size (Regarding “a same size”, the examiner considers that Chen explicitly describes in another embodiment, the case where 531 and 551 have different widths; see Fig. 8 and [0036]), and wherein the first patterns and the second patterns are different patterns (Fig. 4).
However, Li, Harbers and Chen, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 25, especially “a width of a bottom surface of the single horn contacting the upper surface of the glass complex body is smaller than a width of a bottom surface of each of the adjacent first patterns contacting the upper surface of the glass complex body”. The examiner further considered Peng (US 7470038) and Clikeman (US 6473220). Peng (US 7470038) teaches a width (A in Fig. 2C) of the optical structure (50) disposed on the light source (5). Clikeman teaches spacing between indentations (17 in Fig. 3) and a width of the object (17). However, the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 25.
Dependent claim 26 is allowed by virtue of their dependence on claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                    

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871